Case: 13-12465   Date Filed: 03/05/2014   Page: 1 of 2


                                                         [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT

                      ________________________

                            No. 13-12465
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 7:12-cr-00295-CLS-JEO-1


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus


TAVORIS ANDRE TAYLOR,

                                                         Defendant-Appellant.

                     __________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                     _________________________

                             (March 5, 2014)

Before MARCUS, WILSON and ANDERSON, Circuit Judges

PER CURIAM:
              Case: 13-12465     Date Filed: 03/05/2014   Page: 2 of 2


      Brett L. Wadsworth, counsel for Tavoris Andre Taylor in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Taylor’s convictions and

sentences are AFFIRMED.




                                         2